DETAILED ACTION
This Office Action is in response to Amendment filed June 25, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka et al. (US 2014/0374908) in view of Jeong et al. (US 8,148,779) and further in view of Yamazaki (US 2013/0285046)
Regarding claim 21, Koezuka et al. disclose a transistor (Fig. 1) comprising: a gate electrode (104) ([0050]), a source electrode (116a or 116b) ([0052]) comprising first and second electrodes (112a and 114a or 112b and 114b), and a drain electrode (116b or 116a); a first insulating layer (106), a second insulating layer (108), a fourth insulating layer (118a or 118b) ([0060]), and a fifth insulating layer (122) ([0065]); and a first oxide semiconductor layer (110) ([0083]), wherein, in a cross-sectional view in a channel length direction of the transistor: the first insulating layer is over and overlapping with the gate electrode, the second insulating layer is over and overlapping Applicant does not specifically claim what “a side surface of the first electrode” refers to, and (b) therefore, the claimed side surface of the first electrode can be a bottom side surface of the first electrode 112a/112b that is in direct contact with the (first/second) oxide layer 110, which is not in contact with the fourth insulating layer 118a/118b, the fifth insulating layer is over the fourth insulating layer (118a or 118b) and in contact with the (second) oxide semiconductor layer (110), and a horizontal bottom surface of the fourth insulating layer is in contact with a horizontal top surface of the first electrode (112a or 112b).

Jeong et al. disclose a transistor (Fig. 2) comprising a third insulating layer (24) (col. 4, lines 35-41 and 57-58), wherein the third insulating layer is over and overlapping with an insulating layer (13), whose top portion corresponds to the second insulating layer 108 of Koezuka et al., and an oxide semiconductor layer (15), whose bottom portion corresponds to the claimed first oxide semiconductor layer, is over and overlapping with the third insulating layer.
In addition, Yamazaki discloses a transistor (upper level transistor in Fig. 6) comprising a gate electrode (491), a source electrode (405a or 405b), and a drain electrode (405b or 405a), a first insulating layer (434), a second insulating layer (435), a third insulating layer (437).
Since both Koezuka et al. and Jeong et al./Yamazaki teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transistor disclosed by Koezuka et al. can further comprise a third insulating layer in a configuration shown by Jeong et al. and/or Yamazaki, because (a) the third insulating layer would be able to further stabilize the interface between the oxide semiconductor layer and the gate insulating layer by using the materials disclosed by Jeong et al., which would improve performance and stability of the transistor, and (b) 
Further regarding claim 21, Koezuka et al. in view of Jeong et al./Yamazaki differ from the claimed invention by not comprising a second oxide semiconductor layer, wherein the second oxide semiconductor layer is over and overlapping with the first oxide semiconductor layer.
Yamazaki further discloses a first oxide semiconductor layer (403a) and a second oxide semiconductor layer (403b) ([0107]).
Since both Koezuka et al. and Yamazaki teach a transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transistor disclosed by Koezuka et al. in view of Jeong et al./Yamazaki can further comprise a second oxide semiconductor layer as disclosed by Yamazaki, because (a) a stack of oxide semiconductor layers has been commonly and widely employed as a channel layer to improve electrical characteristics of the oxide semiconductor channel layer such as a carrier mobility, (b) a stack of oxide semiconductor layers has been commonly and widely employed as a channel layer such that the lower or bottom oxide semiconductor layer can function as a buffer layer to improve the quality of the upper or top oxide semiconductor layer, which would function as a primary channel layer, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Regarding claims 22 and 23, Koezuka et al. further disclose that the first insulating layer (106) comprises silicon and nitrogen (hafnium silicate to which nitrogen is added; [0080]) (claim 22), and the second insulating layer (108) comprises aluminum and oxygen (hafnium aluminate to which nitrogen is added; [0080]) (claim 23).
Regarding claim 24, Koezuka et al. in view of Jeong et al. and further in view of Yamazaki differ from the claimed invention by not showing that the fifth insulating layer comprises aluminum and oxygen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fifth insulating film 122 disclosed by Koezuka et al. can comprise aluminum and oxygen, because (a) aluminum oxide has been a well-known and commonly employed oxide insulating film material in forming a thin film transistor due to its superior characteristics such as a high density, a high dielectric constant and compatibility with oxide semiconductor material, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 25, Koezuka et al. in view of Jeong et al. and further in view of Yamazaki further disclose for the transistor according to claim 21 that each of the first to third insulating layers is configured to serve as a gate insulating layer.
Regarding claims 26-28, Koezuka et al. further disclose for the transistor according to claim 21 that the source electrode (116a or 116b) comprises copper 
Regarding claim 29, Yamazaki further discloses for the transistor according to claim 21 that the second oxide semiconductor layer (403b) comprises indium, zinc, and gallium ([0108]).

Allowable Subject Matter
Claims 1-9 are allowed, because Koezuka et al. in view of Jeong et al. and further in view of Yamazaki do not disclose the limitation “the second insulating layer and the fourth insulating layer are in contact with each other” recited on lines 33-34 of the amended claim 1.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koezuka et al. (US 9,171,803)
Yamazaki et al. (US 10,566,455)
Yaneda et al. (US 2012/0248450)

Yamazaki et al. (US 2014/0339560)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815